KLEES, Judge.
The defendant, Ronald A. Debautte, was charged by bill of information on April 22, 1985, with possession of phencyclidine, a violation of R.S. 40:967, and possession of a firearm by a convicted felon, a violation of R.S. 14:95.1. He pled not guilty to all charges at his arraignment on May 2,1985. The charges were severed on the State’s motion, and on June 25 and 26, 1985, the defendant was tried and found guilty as charged of the R.S. 40:967 violation. He was subsequently sentenced on July 19, 1985 to five years at hard labor. The motion for appeal was filed and granted three days later.
At trial New Orleans Police Officers Frank Weicks, Jeffrey Robertson, and David Peralta testified that they were conducting a surveillance in the 500 block of North Solomon when the defendant drove up in a pickup, exited, and entered an antique store. He returned minutes later and met with two persons outside the pickup and opened the passenger side of the truck with his keys. The Police Officers approached and identified themselves whereupon defendant began fighting with them. Defendant was subdued and placed under arrest. Inside the truck a camera case was found containing various narcotics, including phencyclidine.
The defendant took the stand and denied any knowledge of the narcotics found in his pickup.
We have reviewed the record for Errors Patent and find none. The evidence was sufficient for a reasonable juror to conclude beyond a reasonable doubt that defendant was guilty of every element of the offense.
Accordingly, the conviction and sentence are hereby Affirmed.
Affirmed.